Citation Nr: 0634220	
Decision Date: 11/06/06    Archive Date: 11/16/06

DOCKET NO.  04-34 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona




THE ISSUES

1. Entitlement to a rating higher than 60 percent for 
service-connected arteriosclerotic heart disease with 
myocardial infarction and angina. 

2. Entitlement to a rating higher than 10 percent for 
service-connected peptic ulcer disease. 

3. Entitlement to an effective date earlier than September 
13, 2002 for a total disability rating on the basis of 
individual unemployability due to service-connected 
disability.



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel  


INTRODUCTION

The veteran, who is the appellant, served on active for more 
than 20 years to include the period from February 1945 to May 
1947 and from September 1951 to May 1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in
Phoenix, Arizona.  In a rating decision in December 2002, the 
RO denied the claim for increase for arteriosclerotic heart 
disease and increased the rating for peptic ulcer disease to 
10 percent.  And while on appeal, in a rating decision in 
February 2004, the RO increased the rating for 
arteriosclerotic heart disease to 60 percent.  In a rating 
decision in August 2004, the RO denied the claim for an 
earlier effective date for a total disability rating. 


FINDINGS OF FACT

1. Arteriosclerotic heart disease with myocardial infarction 
and angina does not result in chronic congestive heart 
failure, a workload of 3 METs or fewer, or an ejection 
fraction of less than 30 percent.  

2. Peptic ulcer disease is productive of complaints of 
heartburn, but not recurring episodes of severe symptoms two 
or three times a year averaging 10 days in duration or with 
continuous moderate manifestation.  
 
3. The date of receipt of the claim for a total disability 
rating, September 13, 2002, controls as the effective date of 
the claim.



CONCLUSIONS OF LAW

1. The criteria for a rating higher than 60 percent for 
arteriosclerotic heart disease with myocardial infarction and 
angina have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002 & Supp. 2005); 38 C.F.R. § 4.104, Diagnostic Code 7005 
(2006).  

2. The criteria for a rating higher than 10 percent for 
peptic ulcer disease have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. § 4.114  Diagnostic Code 7305 
(2006).  

3. The criteria for an effective date earlier than September 
13, 2002, for a total disability rating on the basis of 
individual unemployability due to service-connected 
disability have not been met.  38 U.S.C.A. §§ 5107(b), 5110 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.400(o) (2006). 


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  



The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

On the claims for increase, the RO provided pre-adjudication 
VCAA notice by letter, dated in September 2002.  The notice 
included the type of evidence needed to substantiate the 
claims for increase, namely, evidence that the disabilities 
had gotten worse. The veteran was notified that VA would 
obtain VA records and records from other Federal agencies, 
and that he could submit records not held by a Federal 
agency, such as private medical records, or authorize VA to 
obtaining such records on his behalf.  He was asked to submit 
evidence that would include any evidence in his possession 
that pertained to the claims.  The notice included the 
general provision for the effective date of the claims, that 
is, the date of receipt of the claims. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet.App. 473 (notice of the elements 
of the claim, except for the degree of disability 
assignable).  

To the extent that the degree of disability assignable was 
not provided, since the degrees of the disabilities 
assignable are the issues on appeal, the notice, pertaining 
to the degrees of the disabilities was contained in the 
statement of the case as 


required by 38 U.S.C.A. § 7105(d).  Any defect with respect 
to the notice of degree of disability assignable under 
Dingess at 19 Vet. App. 473 has not prejudiced the veteran's 
claim

On the claim for an earlier effective dated, the RO provided 
post-adjudication VCAA notice by letter, dated in September 
2004.  The notice included the type of evidence needed to 
substantiate the claim for an earlier effective date, namely, 
evidence of treatment of his service-connected disabilities. 
The veteran was notified that VA would obtain VA records and 
records from other Federal agencies, and that he could submit 
records not held by a Federal agency, such as private medical 
records, or authorize VA to obtaining such records on his 
behalf.  He was asked to submit evidence that would include 
any evidence in his possession that pertained to the claim.    

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 
19 Vet.App. 473 (notice of the elements of the claim).

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  However the procedural defect was cured 
without prejudice to the veteran because he had a meaningful 
opportunity to participate effectively in the processing of 
the claim as he had the opportunity to submit additional 
argument and evidence and to address the issue at a hearing.  
The claim was then readjudicated following the content-
complying notice as evidenced by the supplemental statement 
of the case, dated in June 2005.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No.05-7157 
(Fed. Cir. Apr. 5, 2006)



Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must also make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim. The RO has obtained VA 
records and afforded the veteran VA examinations.  There is 
no 
indication of the existence of additional evidence to 
substantiate the claims, and as there is otherwise no 
additional evidence to obtain, the Board concludes that the 
duty-to-assist provisions of the VCAA have been complied 
with.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

Disability evaluations are determined by comparing the 
present symptomatology with the criteria set forth in the 
VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § Part 4.  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).

Arteriosclerotic Heart Disease with Myocardial Infarction and 
Angina

In November 1967, the RO granted service connection for 
arteriosclerotic heart disease with myocardial infarction and 
angina, and assigned a 60 percent rating.  In March 1968, the 
RO granted a total disability rating on the basis of 
individual unemployability due to service-connected heart 
disease.  In May 1972, the RO reduced the rating for heart 
disease to 30 percent and terminated the total disability 
rating. The 30 percent rating remained in effect and 
unchanged since then. 

The current claim for increase was received in September 
2002. 



Heart disease is currently rated under 38 C.F.R. § 4.104, 
Diagnostic Code 7005.  The criteria for the next higher 
rating, 100 percent, under Diagnostic Code 7005 are 
documented coronary artery disease resulting in chronic 
congestive heart failure, or workload of 3 METs or fewer 
resulting in dyspnea, fatigue, angina, dizziness, or syncope; 
or, left ventricular dysfunction with an ejection fraction of 
less than 30 percent.  

The medical evidence consists of VA records, dated between 
September 2001 and 2004, and two VA examination reports.  The 
VA records show that in August 2002 the veteran denied chest 
pain or shortness of breath.  In March 2004, the veteran did 
not have chest pain or shortness of breath. 

On VA examination in November 2002, history included a 
myocardial infarction with rare angina.  The pertinent 
findings were no cardiomegaly, murmur, rub or gallop.  An 
accompanying EKG report was normal.  The estimated MET level 
was 7 to 10.  

On VA examination in January 2004, history included no 
myocardial infarctions or hospitalizations for heart disease 
since the 1960s.  The veteran stated that he was able to do 
his own housework and gardening, but complained of shortness 
of breath with heavy work such as chopping wood and moving 
furniture.  He denied palpitations, postural nocturnal 
dyspnea, or peripheral edema.  On examination, the 
cardiovascular system had regular rhythm and rate with no 
murmurs, clicks, or rubs.  There were no carotid bruits and 
no peripheral edema.  An accompanying X-ray revealed no 
significant abnormality.  An EKG was normal.  The impression 
was stable arteriosclerotic heart disease.  The estimated 
METS score was 3 to 5. 

There is no evidence of chronic congestive heart failure.  As 
for workload, measured by METS, the estimated METS scores 
have ranged from 7 to 10 in 2002 and from 3 to 5 in 2004, but 
there were no findings of dyspnea, fatigue, angina, 
dizziness, or syncope.  And there is no evidence of an 
ejection fraction of less than 30 percent.  In absence of 
findings that more nearly approximate or equate to the 
criteria for a 100 percent rating, the preponderance of the 
evidence is against the claim for increase.  38 U.S.C.A. 
§ 5107(b).  

Peptic Ulcer Disease

In November 1967, the RO granted service connection for 
peptic ulcer disease and assigned a zero percent rating.  

The current claim for increase was received in September 
2002.  

Peptic ulcer disease is currently rated under 38 C.F.R. § 
4.114, Diagnostic Code  7305.  Under DC 7305, the criteria 
for the next higher rating, 20 percent, are moderate symptoms 
with recurring episodes of severe symptoms two or three times 
a year averaging ten days in duration or with continuous 
moderate manifestations.

The medical evidence consists of VA records, dated between 
September 2001 and 2004, and a report of VA examination.  The 
VA records do not show that the veteran received any relevant 
treatment.  

On VA examination in January 2004, the veteran reported a 
history of duodenal ulcer in 1955 that was treated 
conservatively with medication, that he has never had any 
complications from his ulcer, and that he had not taken any 
medication for his ulcer since 1990.  He complained of some 
heartburn.  On examination, the abdomen was normoactive, 
soft, nontender, with no organomegaly or masses.  The 
relevant impression was stable duodenal ulcer.   

As there is no medical evidence of moderate symptoms with 
recurring episodes of severe symptoms two or three times a 
year averaging ten days in duration or with continuous 
moderate manifestations, the criteria for a 20 percent rating 
have not been met.  Accordingly, the preponderance of the 
evidence is against the claim. 38 U.S.C.A. § 5107(b)



Earlier Effective Date 

On September 13, 2002, the veteran filed his claim for a 
total disability rating based on individual unemployability 
due to service-connected disability.

Generally, the effective date of a claim for increase will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later. 38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400(o)(1).  Except the effective date may be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred if the claim is 
received within one year from such date, otherwise, the date 
of receipt of the claim. 38 C.F.R. § 3.400(o)(2).

In this case, the RO assigned September 13, 2002, as the 
effective date for both the increase to 60 percent for the 
service-connected heart disease and for the assignment of a 
total disability rating. Thus, according to 38 C.F.R. § 
3.400(o)(2), the earliest possible effective date assignable 
for the total disability rating would be one year prior to 
the date of receipt of claim or September 13, 2001.  However, 
an effective date within one year prior to the date of claim 
for increase is only assignable if the evidence shows that it 
was factually ascertainable that a total disability rating 
was warranted during that time period.

A total disability rating for compensation based on 
individual unemployability may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more. 38 C.F.R. § 
4.16(a).

The evidence, covering the one-year period prior to the 
receipt of the veteran's claim, shows that the veteran did 
not meet the minimum percentage requirements for a total 
disability rating as the combined rating for his service-
connected disabilities was 30 percent. 

Moreover, there is no communication or action by the veteran, 
indicating intent to apply for a total disability, 
constituting an informal claim, before September 13, 2002.  
And there is no report of VA examination or hospitalization 
relating to the disability, constituting an informal claim, 
under 38 C.F.R. § 3.157.

For the above reasons, there is no factual or legal basis for 
assigning an effective date earlier than September 13, 2002, 
for the total disability rating.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
standard of proof does not apply. 38 U.S.C.A. § 5107(b).

ORDER

A rating higher than 60 percent for arteriosclerotic heart 
disease with myocardial infarction and angina is denied.

A rating higher than 10 percent for peptic ulcer disease is 
denied.

An effective date earlier than September 13, 2002, for a 
total disability rating on the basis of individual 
unemployability due to service-connected disability is 
denied.


____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


